DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 8 & 10-12 have been amended. Claims 2-4, 6 & 9 are cancelled. Claims 1, 5, 7-8 & 10-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 1 recites in part “wherein the silicon oxide consists of crystalline silicon oxide”. The instant specification states “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” (see [0054] of PG Pub). However, the instant specification does not provide adequate support for a silicon oxide consisting of crystalline silicon oxide such that a small particle diameter silicon active material and a large particle diameter silicon active material both being dispersed in a center region comprising silicon oxide, wherein the silicon oxide consists of crystalline silicon oxide is enabled. It is noted that even when the thermal treatment is within a range of about 1400°C to about 1500°C, amorphous silicon oxide remains present in the active material (see [0055] of PG Pub).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0248538 A1).
Regarding claim 1, Lim teaches an anode active material for a lithium secondary battery, comprising a first composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 2 to 4 hours to form a silicon oxide ([0038]-[0040] & [0078]-[0079]). Lim does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 m and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Lim’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Lim is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for .

Claims 5, 7-8 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0248538 A1) in view of Lee (US 2005/0233213 A1).
Regarding claims 5 & 7, Lim teaches an anode active material for a lithium secondary battery, the anode active material comprising a composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 2 to 4 hours to form a silicon oxide ([0038]-[0040] & [0078]-[0079]). Lim does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active x) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Lim’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Lim is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification (see [0054] of PG Pub). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C (see [0052] of PG Pub). Thus, when the heat-treatment is increased to 1300°C from the lower-end value of 1000°C of the heat-treatment temperature range, one of ordinary skill in the art would expect at least a portion of the amorphous silicon oxide to be changed into crystalline oxide.				However, Lim is silent as to a carbonaceous material being mixed with the composite, wherein the carbonaceous material is present in an amount of 75 wt% to 97 wt% based on the total amount of the composite and the carbonaceous material and the composite is present in an amount of 3 wt% to 25 wt% based on the total amount of the composite and the carbonaceous material.												Lee teaches an anode active material for a lithium secondary battery, comprising a silicon-based composite and a carbonaceous material such as graphite, wherein the silicon-based KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 8 & 10-11, Lim teaches an anode active material for a lithium secondary battery, the anode active material comprising a composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 2 to 4 hours to form a silicon oxide ([0038]-[0040] & [0078]-[0079]). Lim does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon x) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Lim’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Lim is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification (see [0054] of PG Pub). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C (see [0052] of PG Pub). Thus, when the heat-treatment is increased to 1300°C from the lower-end value of 1000°C of the heat-treatment temperature range, one of ordinary skill in the art would expect at least a portion of the amorphous silicon oxide to be changed into crystalline oxide. 					Lim is silent as to a carbonaceous material being mixed with the composite, wherein the 
Regarding claim 12, Lim teaches a lithium secondary battery comprising a cathode comprising a cathode active material;	 an anode comprising an anode active material; an electrolyte between the cathode and the anode ([0012] & [0066]); wherein the anode active material comprises a composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 2 to 4 hours to form a silicon oxide ([0038]-[0040] & [0078]-[0079]). Lim does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon .			

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7-8 & 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1, 5, 8 & 12 has prompted a new ground of rejection as presented above. As instantly claimed, claim 1 is found to be obvious over the teachings of Lim with claims 5, 7-8 & 10-12 being found obvious over the combined teachings of Lim and Lee.				Thus, in view of the foregoing, claims 1, 5, 7-8 & 10-12 stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirose (US 2018/0261833 A1) teaches an anode active material comprising a composite including crystalline Si and silicon oxide obtained by thermally treating a mixture of elemental Si and silicon oxide at a temperature of 900°C to 1600°C.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727